            1 LEWIS BRISBOIS BISGAARD & SMITH LLP
              JOSEPH R. LORDAN, SB# 265610
            2   Email: Joseph.Lordan@lewisbrisbois.com
              SHANE SINGH, SB#202733
            3   Email: Shane.Singh@lewisbrisbois.com
              SUMY KIM SB# 290082
            4   Email: Sumy.Kim@lewisbrisbois.com
              333 Bush Street, Suite 1100
            5 San Francisco, California 94104-2872
              Telephone: 415.362.2580
            6 Facsimile: 415.434.0882

            7 Attorneys for Defendants G.W. WILLIAMS CO.,
              DBA FOLSOM GATEWAY APARTMENTS and
            8 WOODMONT REAL ESTATE SERVICES

            9                                     UNITED STATES DISTRICT COURT

           10                      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

           11

           12 KRISTI AMERSON,                                      CASE NO. 2:18-cv-01124-KJM-KLN

           13                       Plaintiffs,                    DEFENDANTS’ REQUEST TO APPEAR
                                                                   TELEPHONICALLY    AT    INITIAL
           14             vs.                                      SCHEDULING CONFERENCE; ORDER

           15 G.W. WILLIAMS CO., DBA FOLSOM                        Magistrate Judge Kendall J. Newman
              GATEWAY APARTMENTS; WOODMONT
           16 REAL ESTATE SERVICES; and DOES 1-20,                 Date: January 17, 2019
              INCLUSIVE,                                           Time: 10:00 a.m.
           17                                                      Courtroom: 25
                         Defendants.
           18

           19

           20            WHEREAS, an Initial Scheduling Conference in this matter is set for January 17, 2019, at
           21 10:00 a.m. before the Magistrate Judge Kendall J. Newman;

           22            WHEREAS, Defendants G.W. WILLIAMS CO., DBA FOLSOM GATEWAY
           23 APARTMENTS and WOODMONT REAL ESTATE SERVICES (“Defendants”)’ counsel, Sumy

           24 Kim, would like to avoid the expenditure of fees and costs incident to an in-person attendance at the

           25 Conference. In particular, counsel for Defendants are located in San Francisco, California, and

           26 would incur fees and costs to travel to the Court to attend in-person. Further, counsel for Defendants
           27 are based in San Francisco, California, and travel from San Francisco to Sacramento for this

           28 appearance would be in excess of 87 miles, one way. Ms. Kim can be reached directly at (415) 438-
LEWI
S               4816-9859-9813.1
BRISBOI                                                       1                      2:18-cv-01124- KJM-KLN
S                            DEFENDANTS’ REQUEST TO APPEAR TELEPHONICALLY AT STATUS CONFERENCE
BISGAARD
& SMITH
            1 5923. Plaintiff’s counsel has stated that they would not oppose Defendants’ request for a telephonic

            2 appearance;

            3            WHEREAS, Defendants’ counsel will make arrangements to appear telephonically for the

            4 Initial Scheduling Conference;

            5            NOW, THEREFORE, request is hereby made that Defendants’ counsel, Sumy Kim, be

            6 permitted to appear telephonically at the Initial Scheduling Conference.

            7

            8 DATED: January 9, 2019                           LEWIS BRISBOIS BISGAARD & SMITH LLP

            9                                            By: /s/ Sumy Kim
                                                             Joseph R. Lordan
           10
                                                             Shane Singh
           11                                                Sumy Kim
                                                             Attorneys for Defendants G.W. WILLIAMS CO.,
           12                                                DBA FOLSOM GATEWAY APARTMENTS and
                                                             WOODMONT REAL ESTATE SERVICES
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26
           27

           28
LEWI
S               4816-9859-9813.1
BRISBOI                                                       2                      2:18-cv-01124- KJM-KLN
S                            DEFENDANTS’ REQUEST TO APPEAR TELEPHONICALLY AT STATUS CONFERENCE
BISGAARD
& SMITH
            1                                                ORDER

            2            Based on the foregoing, and having shown good cause, it is hereby ordered that counsel for

            3 Defendants, Sumy Kim, is permitted to appear at the January 17, 2019 Initial Scheduling Conference

            4 via telephonic conference.

            5

            6            IT IS SO ORDERED

            7            Dated: January 9, 2019

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26
           27

           28
LEWI
S               4816-9859-9813.1
BRISBOI                                                       3                      2:18-cv-01124- KJM-KLN
S                            DEFENDANTS’ REQUEST TO APPEAR TELEPHONICALLY AT STATUS CONFERENCE
BISGAARD
& SMITH
